Citation Nr: 0405340	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-21 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for heart disease, 
secondary to service-connected diabetes.

4.  Entitlement to service connection for eye disorder, 
secondary to service-connected diabetes.

5.  Entitlement to a higher initial rating for service-
connected diabetes with early peripheral neuropathy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

The issues of service connection for bilateral hearing loss 
and tinnitus are the subject of the REMAND that follows.  The 
Board is remanding these issues to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with a chronic heart 
disorder; the competent medical evidence of record shows that 
the veteran is not currently diagnosed with a chronic heart 
disorder that is related to service-connected diabetes.  

2.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with an eye disorder; 
there is no competent medical evidence of record that shows 
that the veteran is currently diagnosed with an eye disorder 
that is related to service-connected diabetes.  




3.  The veteran's service-connected diabetes requires the 
oral hypoglycemic agent, Gylburide and some restrictions of 
activities. 

4.  A complication of the veteran's diabetes is service-
connected early peripheral neuropathy which more closely 
resembles mild paralysis in the lower extremities.  


CONCLUSIONS OF LAW

1.  Heart disease is not proximately due to or the result of 
the service-connected diabetes.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2003).

2.  An eye disorder is not proximately due to or the result 
of the service-connected diabetes.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2003).

3.  The schedular criteria for an initial rating in excess of 
20 percent for diabetes have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2003).

4.  The schedular criteria for an initial separate rating of 
10 percent for early peripheral neuropathy have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8524 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims and the reasons 
the claims were denied as set forth in the May 2002 rating 
decision and August 2002 Statement of the Case.   The SOC 
provided the veteran with notice of the law and implementing 
regulations of the VCAA.  In correspondence dated in February 
2002, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence necessary to substantiate 
the claims, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board also finds that the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The RO obtained the 
veteran's service medical records as well as private medical 
records identified by the veteran.  The RO afforded the 
veteran a VA examination in April 2002 and obtained a nexus 
opinion on the etiology of any possibly secondary disorders 
to diabetes.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Moreover, VA 
has fully discharged its duty to notify the veteran of the 
evidence necessary to substantiate the claims and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Quartuccio, 16 Vet. App. at 187 (2002).  
Accordingly, the Board will proceed with appellate review.


II.  Service Connection for Heart Disease

The April 2002 VA examination report shows that the examiner 
reviewed the claims file.  The examiner reported that the 
veteran denied any cardiac symptoms.  
The examiner noted that the cardiac examination was 
unremarkable.  The chest x-ray showed that the cardiac 
silhouette at the upper limits was normal.  There was a 2.5 
cm soft tissue density noted in the left lower lobe.  The 
electrocardiogram showed a normal sinus rhythm.  There were 
no significant findings of ischemia.  The R wave progression 
was normal.  There was no evidence of left ventricular 
hypertrophy, although there appeared to be some left atrial 
enlargement.  No arrhythmias were appreciated.  The examiner 
diagnosed mild cardiomegaly most likely secondary to 
essential hypertension.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2003); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The Board notes that while mild cardiomegaly was demonstrated 
on VA examination, the examiner ultimately concluded that the 
cardiac examination was unremarkable and no chronic heart 
disorder was diagnosed.  The private medical records are 
absent any complaints of or treatment for heart problems.  
Thus, the medical evidence fails to show that the veteran 
currently suffers from a chronic heart disorder.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Even assuming 
the cardiomegaly is early evidence of a chronic heart 
disorder, the April 2002 VA examiner opined that the mild 
enlargement in the heart was most likely secondary to the 
veteran's nonservice-connected essential hypertension.  There 
is no medical evidence contrary to this opinion. 

In the absence of competent medical evidence that a current 
heart disability exists  and that a current heart disability 
is caused by or aggravated by the service-connected diabetes, 
service connection for heart disease on a secondary basis is 
not established.  38 C.F.R. § 3.310(a) (2003).   Service 
connection is not otherwise warranted for the reasons stated 
above.  Additionally, the service medical records are absent 
any complaints of or findings of heart disease during 
service.  Therefore, the criteria for establishing service 
connection for heart disease on a direct basis have also not 
been established.  38 C.F.R. § 3.303 (2003).  As the 
preponderance of the evidence is against the veteran's claim, 
the "benefit of the doubt" rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002).

III.   Service Connection for an Eye Disorder

Private medical records include an April 1986 report from 
Neurosurgery which noted that the veteran presented with 
complaints of left occipital headache.  Dr. L.W. noted that 
the veteran's symptoms suggested vertebral basilar occlusive 
disease of some sort.  Dr. R.C.'s records dated in August 
1994 noted an assessment of right facial neuritis, rule out 
central nervous system circulation problems.  Records dated 
in August 1995 show that the veteran complained of numbness 
in the left corner of his mouth.  Dr. R.C. noted that the 
veteran had trouble closing the left eye and he observed the 
presence of left facial weakness.  Dr. R.C. noted an 
assessment of recurrent bell's palsy versus diabetic 
neuropathy.  

Springfield Eye Clinic records dated from September 1995 to 
November 2000 include a September 1995 letter that noted that 
the veteran's right sixth nerve palsy had resolved and that 
the veteran had no diabetic retinopathy.  A September 2000 
record showed that the veteran's main complaint was onset of 
horizontal diplopia, noted only with extreme left gaze.  Dr. 
K.K. reported that the mild diabetic retinopathy that the 
veteran had was not in need of any treatment.  A September 
2000 record showed that the veteran had a six-day history of 
horizontal diplopia.  The veteran's past history of 
cerebrovascular accident and right sixth nerve palsy were 
noted.  Dr. D.K. noted an impression of left ischemic 6th 
nerve palsy due to diabetes.  An October 2000 record showed 
that Dr. D.K. noted an impression of left 6th nerve palsy, 
stable.  A November 2000 record showed that the veteran 
complained of slight double vision.  Dr. D.K. noted an 
impression of resolving 6th nerve palsy.  

The April 2002 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted that a review 
of medical history indicated that the veteran developed a 
cerebrovascular accident in 1987 which produced right-sided 
weakness and slurred speech that resolved.  The examiner 
indicated that most of the veteran's strength had resolved 
but he had a mild sense of weakness on the right side as a 
residual.  The veteran remained on anticoagulation since that 
stroke.  The examiner also noted the history of right 6th 
nerve palsy in 2000 which he noted had resolved.  The veteran 
denied any visual problems and indicated that his most recent 
eye examination was less than a year ago with no reported 
diabetic retinopathy.  The examiner noted that the eye 
examination was unremarkable.  No eye disorder was diagnosed.  

The Board notes that while private medical records are 
significant for problems of the left or right eye associated 
with diabetes, these records also show that the eye disorder 
resolved.  According to the April 2002 VA examination report, 
the current examination revealed no eye pathology or eye 
complaints and no chronic eye disorder was diagnosed.  Thus, 
the medical evidence fails to show that the veteran currently 
suffers from a chronic eye disorder.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  The weight of the 
evidence is against the veteran's claim. 

In the absence of competent medical evidence that a current 
eye disability exists  and that a current eye disability is 
caused by or aggravated by the service-connected diabetes, 
service connection for an eye disorder on a secondary basis 
is not established.  38 C.F.R. § 3.310(a) (2003).   Service 
connection is not otherwise warranted for the reasons stated 
above.  Additionally, the service medical records are absent 
any complaints of or findings of an eye disorder within the 
meaning of applicable legislation during service.  Therefore, 
the criteria for establishing service connection for an eye 
disorder on a direct basis have also not been established.  
38 C.F.R. § 3.303 (2003).  As the preponderance of the 
evidence is against the veteran's claim, the "benefit of the 
doubt" rule is not applicable.  38 U.S.C.A.         § 
5107(b) (West 2002).
IV.  A Higher Initial Rating for Service-Connected Diabetes 
with Early Peripheral Neuropathy

The April 2002 VA examination report shows that the examiner 
reviewed the claims file.  The examiner reported that a 
review of medical history indicated that in 1983, the veteran 
was noted to have markedly increased triglycerides and also 
elevated cholesterol, while his glucose was within normal 
limits.  The examiner noted that the veteran began treatment 
for dyslipidemia at that time.  In 1984, the veteran was 
diagnosed with an accelerated form of essential hypertension 
and he was also treated for that condition.  In 1986, the 
veteran's glucose was first noted to be slightly above normal 
levels, but he was not treated for diabetes until 
approximately 1987.  In 1987, the veteran's creatinine was 
slightly elevated.  The examiner noted that the veteran 
denied a history of ketoacidosis.  The veteran reported that 
he had hypoglycemic reactions approximately twice in the past 
four months.  He was not on a restricted diet and he never 
received dietary counseling.  His weight had remained stable.   
He described some restrictions of activities due to fatigue 
and he also had symptoms of sleep apnea.  He complained of 
paraesthesias of both feet.  His current treatment for 
diabetes was Glyburide.  The most recent labs on February 
2002 showed a fasting glucose of 2000 and a creatinine of 
2.2.  He continued to suffer from dyslipidemia.  He sees his 
diabetic provider approximately every three months.  

The physical examination revealed a blood pressure of 170/110 
while seated.  His pulse was 64 and regular, and blood 
pressure was 150/106 while standing.  There was a subjective 
decrease in stocking distribution to vibratory and sensory 
testing with 10-gram monofilament.  His reflexes were 2+ and 
symmetrical.  There was no focal weakness noted to resistance 
testing.  Peripheral pulses were 1+ and symmetrical and there 
was a trace of edema at the ankles bilaterally.  His weight 
was 208 pounds.  The examiner noted impressions of diabetes 
mellitus type 2, dyslipidemia preceding onset of diabetes 
mellitus, essential hypertension preceding onset of diabetes 
mellitus, mild nephropathy most likely secondary to essential 
hypertension, and early peripheral neuropathy secondary to 
diabetes mellitus.  

The veteran's service-connected diabetes mellitus is 
presently assigned a 20 percent evaluation under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).  
A 20 percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  Id.  A 40 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  Id.  A 60 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  A 100 
percent evaluation is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

The April 2002 VA examination report shows that the veteran 
has diabetes requiring the oral hypoglycemic agent, 
Gylburide, and some restrictions of activities, which is the 
criteria associated with a 20 percent rating under Diagnostic 
Code 7913.  The veteran's diabetes, however, does not require 
daily injections of insulin.  The veteran reports that he is 
not on a restricted diet.  The veteran denies a history of 
episodes of ketoacidosis and there is no medical evidence of 
such episodes.  The veteran reports a history of two 
hypoglycemic reactions in the past four months, but there is 
no medical evidence that the reactions require 
hospitalizations or visits to a diabetic care provider twice 
a month.  The veteran reportedly sees his diabetic provider 
approximately every three months.  Thus, the medical evidence 
of record fails to show the criteria associated with a higher 
rating under Diagnostic Code 7913.  Accordingly, the Board 
finds that the veteran's service-connected diabetes more 
closely approximates the criteria associated with the 
currently assigned rating of 20 percent under 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2003).

The April 2002 VA examiner noted an impression of early 
peripheral neuropathy secondary to diabetes mellitus.  Note 
(1) under Diagnostic Code 7913 instructs that compensable 
complications of diabetes should be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2003).   Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  Id.   

It appears from the findings reported in the VA examination 
report that the peripheral neuropathy is currently manifested 
in the lower extremities.  The VA examination revealed that 
there was a subjective decrease in a stocking distribution to 
vibratory and sensory testing with 10-gram monofilament and 
the April 2002 VA examiner noted that the veteran complained 
of paresthesia of both feet.  The Board concludes that the 
service-connected peripheral neuropathy may be rated by 
analogy to paralysis of the lower extremity under Diagnostic 
Code 8524.  38 C.F.R. § 4.124a, Diagnostic Code 8524 (2003).  
Under Diagnostic Code 8524, a 10 percent rating is assigned 
for mild incomplete paralysis of the internal popliteal 
nerve.  Id.  
The VA examination only revealed the early onset of 
peripheral neuropathy.  The Board resolves reasonable doubt 
in favor of the veteran that the peripheral neuropathy more 
closely approximates the mild symptomatology associated with 
a 10 percent rating under Diagnostic Code 8524.  38 C.F.R. §§ 
3.102, 4.3 (2003).  As the Board has resolved reasonable 
doubt in favor of the veteran that his disability more 
closely approximates a 10 percent rating, it follows that the 
veteran would not be entitled to the next higher rating of 20 
percent under Diagnostic Code 8524.  38 C.F.R. § 4.7 (2003).  
Thus, the Board finds that the veteran is entitled to a 
separate compensable rating of 10 percent for early 
peripheral neuropathy as a complication of diabetes.  

The Board notes that the veteran's service-connected 
disability has not been shown to be manifested by greater 
than the criteria associated with a 20 percent rating under 
Diagnostic Code 7913 and a 10 percent rating under Diagnostic 
Code 8524, during any portion of the appeal period.  
Accordingly, a staged rating is not in order and the assigned 
ratings are appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Lastly, the Board notes that the veteran has not contended 
that he cannot work due to his diabetes with peripheral 
neuropathy.  Moreover, there is no evidence of record that 
his diabetes causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
present case, to the extent that the veteran's diabetes 
interferes with his employability, the currently assigned 20 
percent rating and separate rating of 10 percent adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  The evidence shows that the veteran's diabetes 
interferes with his daily life activities in that some of his 
activities are restricted due to fatigue.  There, however, is 
no evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of the 
diabetes with peripheral neuropathy.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R.      § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  


ORDER

Service connection for heart disease, secondary to service-
connected diabetes is denied. 

Service connection for an eye disorder, secondary to service-
connected diabetes is denied. 

A higher initial rating in excess of 20 percent for service-
connected diabetes is denied.  

An initial separate rating of 10 percent for service-
connected early peripheral neuropathy is granted. 

REMAND

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  The 
record shows that the veteran was awarded the Fleet Marine 
Force combat device which is indicative of combat service and 
may require application of 38 U.S.C.A. § 1154(b) (West 2002).   
Although the April 2002 VA examiner found that it appeared 
less than likely that the onset of the veteran's hearing loss 
and tinnitus occurred while on active duty, the Board finds 
that service personnel records should be obtained and 
reviewed for any information that might shed light on whether 
the onset of the veteran's hearing loss and tinnitus occurred 
during service during "combat."


Accordingly, this case is REMANDED for the following action:

1.  Contact the appropriate federal 
agency and obtain the service personnel 
records for the veteran's active service 
from October 1965 to October 1969.  

2.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
veteran's claims should be readjudicated 
with consideration of all of the 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



